203 Okla. 264 (1950)
220 P.2d 462
KEAS et al.
v.
KEAS et al.
No. 34682.
Supreme Court of Oklahoma.
July 11, 1950.
Spencer & Connolly, of Oklahoma City, for plaintiffs in error.
Jones & Wesner, of Cordell, for defendants in error.
GIBSON, J.
The trial court rendered a judgment quieting title on the 13th day of December, 1949. On the 15th day of December, 1949, the defendants filed a motion for new trial which was overruled on the 18th day of January, 1950, and at that time the defendants gave notice of intention to appeal.
A motion to dismiss has been filed for the reason that no notice of intention to appeal was given on the 13th day of December, or within ten days thereafter. The appeal must be dismissed.
In Miller & Glass et al. v. Tulsa Tribune Co., 174 Okla. 80, 49 P.2d 726, it is stated:
"Where a judgment on the pleadings is rendered, the party aggrieved thereby, desiring to appeal, must appeal from that judgment and give notice in open court either at the time or within ten days thereafter of his intention to appeal to the Supreme Court, as provided by section 531, O.S. 1931; and where he fails to give such notice within such time, this court is without jurisdiction to review the judgment of the trial court."
To the same effect see Baxter v. Nix, 176 Okla. 589, 56 P.2d 818; Rorem et al. v. Bodine et al., 178 Okla. 235, *265 62 P.2d 630; and Miller v. A. & B. Furniture Co., 173 Okla. 319, 48 P.2d 1032.
The filing and determination of the motion for new trial did not extend the time in which to perfect the appeal. Koury v. Vogel, 191 Okla. 374, 130 P.2d 93.
Since no notice of intention to appeal was given as provided by 12 O.S. 1941 § 954, this court is without jurisdiction to determine the cause and the appeal is dismissed.
ARNOLD, V.C.J., and WELCH, CORN, LUTTRELL, HALLEY, and JOHNSON, JJ., concur.